                     Case 1:19-cv-01136-APM Document 27 Filed 05/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                 DONALD J. TRUMP, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-01136-APM
               ELIJAH E. CUMMINGS, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Mazars USA LLP                                                                                      .


Date:          05/10/2019                                                            /s/ Lawrence H. Wechsler
                                                                                         Attorney’s signature


                                                                           Lawrence H. Wechsler (D.C. Bar No. 102418)
                                                                                     Printed name and bar number
                                                                                        Blank Rome LLP
                                                                                       1825 Eye Street NW
                                                                                      Washington, D.C. 20006

                                                                                               Address

                                                                                   LWechsler@BlankRome.com
                                                                                            E-mail address

                                                                                          (202) 772-5824
                                                                                          Telephone number

                                                                                          (202) 572-8390
                                                                                             FAX number
